On Rehearing.
PER CURIAM.
The insistence of the movant for rehearing, that full performance of the contract was prevented by Diggers, as the representative of Moore, *495was necessarily considered and decided on the original hearing, and the ruling that plaintiff had abandoned the contract was made in denial of the matter now urged as a reason for rehearing. The evidence, in this connection, shows only that Biggers informed plaintiffs'of his (Biggers’) purpose to have nothing to do with the contract, and advised plaintiffs to get Moore’s confirmation of further work done or material furnished by them; and it readily appears that this attitude of Biggers’ was the result of disagreement with Moore. No act or word of Moore’s is shown from which it could be concluded that Moore did or said aught to justify plaintiffs in failing or refusing to fully perform the contract.
The rehearing is denied.